19-769-(L)
     Ekukpe v. City of New York



                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR
AN ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1                 At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
 3   York, on the 17th day of August, two thousand twenty.
 4
 5   PRESENT:
 6                     GUIDO CALABRESI,
 7                     RICHARD C. WESLEY,
 8                     RICHARD J. SULLIVAN,
 9                       Circuit Judges.
10   _____________________________________
11
12   David Ekukpe,
13                                Plaintiff-Appellee,
14
15                     v.                                                  No. 19-769-cv
16                                                                         No. 19-770-cv
17   PO Juan Santiago, SGT John Ferrara,
18                       Defendants-Cross-Claimants-Appellants,
19
20                v.
21   City of New York,
22                                Defendant-Cross-Defendant-Appellee,
23
24   PO Osvaldo Hernandez,
25                       Defendant.
26   _____________________________________
27
28
 1   FOR PLAINTIFF-APPELLEE EKUKPE:                   JOHN KNUSDEN (Edward Sivin, on the brief),
 2                                                    Sivin & Miller, LLP, New York, NY.
 3
 4   FOR DEFENDANT-CROSS-
 5   CLAIMANT-APPELLANT SANTIAGO:                     MITCHELL GARBER, Worth, Longworth &
 6                                                    London, LLP, New York, NY.
 7
 8   FOR DEFENDANT-CROSS-
 9   CLAIMANT-APPELLANT FERRARA:                      STEPHEN P. YOUNGER, Patterson Belknap
10                                                    Webb & Tyler LLP, New York, NY (Benjamin
11                                                    H. Weissman, Patterson Belknap Webb & Tyler
12                                                    LLP, New York, NY, Andrew C. Quinn,
13                                                    Anthony J. Difiore, The Quinn Law Firm, White
14                                                    Plains, NY, on the brief).
15
16   FOR DEFENDANT-CROSS-DEFENDANT-
17   APPELLE NEW YORK CITY:                           DANIEL MATZA-BROWN (Richard Dearing,
18                                                    Devin Slack, on the brief), for James E. Johnson,
19                                                    Corporation Counsel of the City of New York,
20                                                    New York, NY.
21
22          Appeal from a judgment of the United States District Court for the Southern

23   District of New York (Analisa Torres, J.).

24          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

25   AND DECREED that the judgment of the district court is AFFIRMED.

26          Defendants-Appellants – law enforcement officers with the New York City Police

27   Department (“NYPD”) – appeal from judgments entered by the United States District

28   Court for the Southern District of New York (Torres, J.) after a jury trial. We assume the

29   parties’ familiarity with the underlying facts, the procedural history, and the arguments

30   on appeal, to which we refer only as necessary to explain our decision to affirm.

31          On July 17, 2014, NYPD Officer Juan Santiago and NYPD Sergeant John Ferrara

32   (together, “Defendants” or “officers”) arrested Plaintiff-Appellee David Ekukpe in front



                                                  2
 1   of his residence and charged him with disorderly conduct, harassment, obstruction of

 2   governmental administration, and resisting arrest. After obtaining video footage of the

 3   incident, prosecutors subsequently dismissed all charges, prompting Ekukpe to

 4   commence suit against the City of New York (the “City”), Santiago, Ferrara, and another

 5   NYPD officer under 42 U.S.C. § 1983 for excessive force, false arrest, malicious

 6   prosecution, denial of the right to a fair trial, failure to intervene, and First Amendment

 7   violations, as well as for malicious prosecution in violation of New York state law.

 8          Prior to trial, Defendants        asserted cross-claims     against   the   City for

 9   indemnification, which the City thereafter moved to dismiss pursuant to Rule 12(c) of the

10   Federal Rules of Civil Procedure. The district court granted the City’s motion in part and

11   denied it in part, concluding that the City could decide whether to indemnify Defendants

12   after the conclusion of trial, at which time the court would address, if necessary, whether

13   Defendants were entitled to indemnification as a matter of law.

14          After a five-day trial, the jury found both Ferrara and Santiago liable for false

15   arrest, malicious prosecution, denial of the right to a fair trial, and failure to intervene;

16   the jury also found Ferrara liable for the use of excessive force. Citing New York General

17   Municipal Law Section 50-k, the City declined to indemnify Defendants, spurring

18   Defendants to move for a determination that they were entitled to indemnification as a

19   matter of law. In the alternative, Defendants moved for the district court to hold a hearing

20   on the issue of indemnification. The district court denied Defendants’ motions, finding

21   that the City’s decision was supported by an adequate factual basis and that an

                                                  3
 1   evidentiary hearing was not required to further develop the record. The district court

 2   also denied Defendants’ motion for a new trial under Rule 59 of the Federal Rules of Civil

 3   Procedure and for judgment as a matter of law under Rule 50, except as to Ferrara’s

 4   motion for judgment as a matter of law on his failure to intervene claim, which it granted

 5   in light of the jury’s finding that Ferrara had directly participated in the constitutional

 6   violations.

 7          On appeal, Defendants argue that the district court erred in denying (1) both

 8   Defendants’ motions for judgment as a matter of law as to the false arrest and denial of a

 9   fair trial claims; (2) Santiago’s motion for judgment as a matter of law as to Ekukpe’s

10   failure to intervene claim; and (3) Ferrara’s motion for judgment as a matter of law on the

11   malicious prosecution claim. Both Defendants also argue that the district court abused

12   its discretion in denying their motions for a new trial based on allegedly misleading

13   statements made by Ekukpe’s counsel during summation. Finally, they contend that the

14   City acted arbitrarily and capriciously in refusing to indemnify them, and that the district

15   court erred in refusing to hold an evidentiary hearing on that matter.

16          “Judgment as a matter of law may not properly be granted [to a defendant] under

17   Rule 50 unless the evidence, viewed in the light most favorable to [the plaintiff], is

18   insufficient to permit a reasonable juror to find in [the plaintiff’s] favor.” Galdieri–

19   Ambrosini v. Nat’l Realty & Dev. Corp., 136 F.3d 276, 289 (2d Cir. 1998). The Court reviews

20   the district court’s denial of a motion for judgment as a matter of law de novo. Manganiello

21   v. City of New York, 612 F.3d 149, 161 (2d Cir. 2010). The Court reviews the district court’s

                                                  4
 1   denial of a motion for new trial, Bracey v. Bd. of Educ., 368 F.3d 108, 113 (2d Cir. 2004), and

 2   its decision not to hold an evidentiary hearing for abuse of discretion, United States v.

 3   Walters, 910 F.3d 11, 22 (2d Cir. 2018).

 4       A. The District Court Did Not Err in Denying Defendant’s Motion for Judgment
 5                       as a Matter of Law on Ekukpe’s False Arrest Claims.

 6          Santiago and Ferrara argue that the district court erred in denying their motions

 7   for judgment as a matter of law on the false arrest claim because they had probable cause

 8   to arrest Ekukpe for disorderly conduct and/or obstruction of governmental

 9   administration. “Under New York law, the existence of probable cause is an absolute

10   defense to a false arrest claim.” Jaegly v. Couch, 439 F.3d 149, 152 (2d Cir. 2006). “An

11   officer has probable cause to arrest when he or she has knowledge or reasonably

12   trustworthy information of facts and circumstances that are sufficient to warrant a person

13   of reasonable caution in the belief that the person to be arrested has committed or is

14   committing a crime.” Id. (internal quotation marks omitted).

15          A person is guilty of disorderly conduct when, “with intent to cause public

16   inconvenience, annoyance or alarm, or recklessly creating a risk thereof[,] . . . he

17   congregates with other persons in a public place and refuses to comply with a lawful

18   order of the police to disperse.” N.Y. Penal Law § 240.20(6). To be liable, it must be

19   shown that “the individual (1) congregated with other persons in a public place; (2) was

20   given a lawful order of the police to disperse; (3) refused to comply with that order; and

21   (4) acted with intent to cause or recklessly created a risk of public inconvenience,

22   annoyance or alarm.” Kass v. City of New York, 864 F.3d 200, 211 (2d Cir. 2017). A person
                                                   5
 1   is liable for obstruction of governmental administration when “he intentionally obstructs,

 2   impairs or perverts the administration of law or other governmental function or prevents

 3   or attempts to prevent a public servant from performing an official function, by means of

 4   intimidation, physical force or interference, or by means of any independently unlawful

 5   act.” N.Y. Penal Law § 195.05.

 6          We agree with the district court that the evidence introduced at trial, viewed in the

 7   light most favorable to Ekukpe, “could reasonably support the jury’s conclusion that [the

 8   officers] did not have probable cause to arrest [Ekukpe] for disorderly conduct.” Provost

 9   v. City of Newburgh, 262 F.3d 146, 157 (2d Cir. 2001). As the district court noted, Ekukpe

10   testified that in “response to the officers’ order to leave, he asked ‘why [he and his friends]

11   had to leave’, but did not raise his voice, curse, or do anything outside of ‘normal

12   conversation,’” and “[t]his testimony is supported by the surveillance video.” S. App’x

13   13 (quoting 6/18/2018 Tr. at 46:24–47:16). And as the district court further noted, the jury

14   was free to reject Defendants’ self-serving testimony that Ekukpe yelled profanity at

15   them. See Kerman v. City of New York, 374 F.3d 96, 123 (2d Cir. 2004). Thus, when viewing

16   the evidence in the light most favorable to Ekukpe, as we must, we cannot say that there

17   was “overwhelming . . . evidence demonstrating the existence of probable cause” such

18   that the jury could not legally conclude otherwise. Provost, 262 F.3d at 157 (internal

19   quotation marks omitted).

20          As for Ferrara’s argument that there was probable cause to arrest Ekukpe for

21   obstruction of governmental administration, we agree with Ekukpe that Ferrara waived

                                                   6
 1   this argument by failing to raise it before the district court. In his motion for judgment

 2   as a matter of law, Ferrara argued only that there was sufficient evidence that he had

 3   arguable probable cause to arrest Ekukpe on this ground. See App’x 928–29. But even on

 4   the merits, Ferrara’s argument fails. Taking the evidence in the light most favorable to

 5   Ekukpe, a reasonable jury could have found that he did not “physically” interfere with

 6   the officers’ investigation. Again, Ekukpe testified that he simply asked why he and his

 7   companions had to leave, and the jury was not required to credit the officers’ self-serving

 8   testimony to the contrary. Moreover, while Ferrara insists that Ekukpe’s failure to

 9   comply with a lawful order is alone sufficient to support a finding that he interfered with

10   the investigation, the law is clear that the interference must “at least in part be ‘physical’

11   and cannot consist solely of verbal statements.” Kass, 864 F.3d at 209 (citing People v. Case,

12   42 N.Y.2d 98, 101–02 (1977)). Although the jury was properly instructed that Defendants

13   “claim [was] that they had probable cause to arrest plaintiff for obstructing governmental

14   administration . . . because plaintiff flailed his arms, kicked his legs, and twisted his body

15   while handcuffs were being applied,” App’x 710–11, the evidence at trial did not compel

16   a finding that Defendants’ version of events was true. On these facts, the jury was simply

17   not compelled to find that Defendants had probable cause to arrest Ekukpe for

18   obstruction of governmental administration.

19          In the alternative, Santiago and Ferrara contend they are entitled to qualified

20   immunity because they had at least “arguable probable cause” to arrest Ekukpe.

21   Arguable probable cause exists when “it was objectively reasonable for the officer to

                                                   7
 1   believe that probable cause existed, or . . . officers of reasonable competence could

 2   disagree on whether the probable cause test was met.” Kass, 864 F.3d at 206. The inquiry

 3   is “whether any reasonable officer, out of the wide range of reasonable people who

 4   enforce the laws in this country, could have determined that the challenged action was

 5   lawful.” Figueroa v. Mazza, 825 F.3d 89, 100 (2d Cir. 2016). Thus, on review, a defendant

 6   is entitled qualified immunity as matter of law “if the evidence, viewed in the light most

 7   favorable to [the plaintiff], established that it was objectively reasonable for [the

 8   defendant] to believe he was justified in making the arrest.” Provost, 262 F.3d at 160.

 9          Santiago’s and Ferrara’s arguments on this point largely parrot their arguments

10   regarding probable cause. But in making these arguments, Defendants again ignore the

11   requirement that the evidence, including all disputed facts, must be viewed in the light

12   most favorable to Ekukpe. When viewed in that light, the evidence introduced at trial

13   amply supports the jury’s verdict and does not compel a conclusion that it was objectively

14   reasonable for the officers to believe that probable cause existed.

15       B. The District Court Did Not Err in Denying Defendants’ Motion for Judgment
16                        as a Matter of Law on Ekukpe’s Fair Trial Claims.

17          To prevail on a claim for the denial of the right to a fair trial, a plaintiff must prove

18   that an “(1) investigating official (2) fabricates information (3) that is likely to influence a

19   jury’s verdict, (4) forwards that information to prosecutors, and (5) the plaintiff suffers a

20   deprivation of life, liberty, or property as a result.” Garnett v. Undercover Officer C0039,

21   838 F.3d 265, 279 (2d Cir. 2016).



                                                    8
 1          Santiago argues that he is entitled to judgment as a matter of law because there

 2   was “never any chance that the allegedly false narrative contained in [the] arrest

 3   paperwork and criminal court complaint could influence a jury’s decision,” since such

 4   evidence would not have been admissible at trial. Santiago Br. 23. But while the

 5   documents themselves may not have been admissible had Ekukpe’s case gone to trial, the

 6   false information contained in those documents surely would have been admissible and

 7   material had it been elicited as testimony from the officers who wrote and/or approved

 8   the reports. As we noted in Ricciuti v. New York City Transit Authority, “[w]hen a police

 9   officer creates false information likely to influence a jury’s decision and forwards that

10   information to prosecutors, he violates the accused’s constitutional right to a fair trial” –

11   even if a trial never occurs. 124 F.3d 123, 130 (2d Cir. 1997). The “influence” prong does

12   not turn on whether the fabricated evidence is in fact used during a trial; it focuses rather

13   on whether the fabricated evidence, if introduced during trial, could be expected to

14   influence the jury’s decision-making process. This inquiry is based in concerns of “due

15   process of the law and fundamental justice.” Id.; see also id. (“[L]ike a prosecutor's

16   knowing use of false evidence to obtain a tainted conviction, a police officer's fabrication

17   and forwarding to prosecutors of known false evidence works an unacceptable

18   ‘corruption of the truth-seeking function of the trial process.’” (quoting United States v.

19   Agurs, 427 U.S. 97, 104 (1976)). Clearly, Santiago’s false statements about Ekukpe being

20   the aggressor and the officers not using force would have been relevant to the jury’s

21   determination of credibility and liability had Ekukpe’s criminal case gone to trial.

                                                  9
 1          For his part, Ferrara argues that he did not deprive Ekukpe of a fair trial because

 2   there was no evidence that he fabricated any evidence, and that the only “inaccurate”

 3   information in the arrest documentation – that no force was used – would not have

 4   influenced a jury because it was unrelated to the offenses with which Ekukpe was

 5   charged. Ferrara Br. 28–29. But even though Ferrara did not directly draft the fabricated

 6   report, the jury was entitled to conclude that he acted in collaboration with Santiago to

 7   deprive Ekukpe of his right to a fair trial. Indeed, there was ample evidence from which

 8   the jury could conclude that Ferrara participated in the initial assault, submitted false

 9   records internally to the NYPD, and then signed off on Santiago’s false arrest report,

10   knowing that the District Attorney’s Office uses such reports as the basis for charges. See

11   Provost, 262 F.3d at 155. And while Ferrara attempts to portray the fabrication as

12   containing only a minor error, the jury was certainly free to conclude otherwise, since the

13   arrest paperwork – viewed in the light most favorable to Ekukpe – falsely described

14   Ekukpe as the aggressor and indicated that no force was in fact used by the officers.

15   Those false statements, if elicited in testimony at trial, would surely have influenced the

16   jury in its decision making. Accordingly, the district court did not err in declining to

17   dismiss the fair trial claims.

18       C. The District Court Did Not Err in Denying Ferrara’s Motion for Judgment as a
19                      Matter of Law on Ekukpe’s Failure to Intervene Claim.

20          Santiago argues he did not have a reasonable opportunity to intervene to prevent

21   Ferrara from imposing an illegal chokehold on Ekukpe because the incident lasted less

22   than fifty seconds. Although “[i]t is widely recognized that all law enforcement officials
                                                 10
 1   have an affirmative duty to intervene to protect the constitutional rights of citizens from

 2   infringement by other law enforcement officers in their presence,” an officer may not be

 3   held liable unless he had a “realistic opportunity to intervene to prevent the harm from

 4   occurring.” Anderson v. Branen, 17 F.3d 552, 557 (2d Cir. 1994). “[W]hether a defendant

 5   had a realistic chance to intercede will turn on such factors as the number of officers

 6   present, their relative placement, the environment in which they acted, the nature of the

 7   assault, and a dozen other considerations.” Figueroa, 825 F.3d at 107. “Among these

 8   considerations, of course, the assault’s duration will always be relevant and will

 9   frequently assume great importance.” Id.

10          We agree with the district court that “a reasonable jury could have concluded that

11   Santiago could have intervened,” and that the “surveillance video supports the jury’s

12   finding.” S. App’x 20. Although the altercation was brief, there is no “hard-and-fast

13   temporal cutoff” for what constitutes adequate time to intervene. Figueroa, 825 F.3d at

14   107. Here, Santiago himself testified that he was in very close proximity to Ekukpe – even

15   at one point “directly in front of” him, App’x 470 – and he identifies no “obstacles that

16   might have hindered [his] ability to intercede,” Figueroa, 825 F.3d at 108. Accordingly,

17   the district court did not err in denying Santiago’s motion for judgment on this claim.

18       D. The District Court Did Not Err in Denying Ferrara’s Motion for Judgment as a
19                    Matter of Law on Ekukpe’s Malicious Prosecution Claim.

20          Ferrara argues that he cannot be liable for malicious prosecution because “courts

21   in this Circuit require that the defendant himself” (1) “be directly involved in post-arrest

22   processing,” (2) “file charges himself,” or (3) “communicate directly with the District
                                                 11
 1   Attorney.” Ferrara Reply Br. 12. To succeed on a claim for malicious prosecution, a

 2   plaintiff must establish: (1) “that Defendants either commenced or continued a criminal

 3   proceeding against him,” (2) “that the proceeding terminated in his favor,” (3) “that there

 4   was no probable cause for the criminal proceeding,” and (4) “that the criminal proceeding

 5   was instituted with actual malice.” Bermudez v. City of New York, 790 F.3d 368, 376–77 (2d

 6   Cir. 2015). A jury “may permissibly find that a defendant initiated a prosecution where

 7   he filed the charges or prepared an alleged false confession and forwarded it to

 8   prosecutors.” Manganiello, 612 F.3d at 163 (internal quotation marks and alterations

 9   omitted).

10          Here, Ferrara had direct involvement in the arrest, and, in his supervisory

11   capacity, reviewed and signed off on the arrest report knowing that the Assistant District

12   Attorney was likely to use the document to initiate criminal prosecutions. As with his

13   fair trial claim, the evidence here supports a finding that Ferrara directly participated in

14   the constitutional violation. See Provost, 262 F.3d at 154. The fact that Ferrara did not

15   draft the report himself and had limited contact with the prosecutor is not enough to

16   shield him from liability.

17                         E. Defendants Are Not Entitled to a New Trial.

18          Defendants insist that they are entitled to a new trial because Ekukpe’s counsel

19   mistakenly stated during summation that “disorderly conduct requires that [Ekukpe] be

20   causing some form of public alarm” prior to his arrest. App’x 626. But while “[a] party

21   is generally entitled to a new trial if the district court committed errors that were a ‘clear

                                                  12
 1   abuse of discretion’ that were ‘clearly prejudicial to the outcome of the trial,’” Marcic v.

 2   Reinauer Transp. Cos., 397 F.3d 120, 124 (2d Cir. 2005) (quoting Pescatore v. Pan Am. World

 3   Airways, Inc., 97 F.3d 1, 17 (2d Cir. 1996)), “[r]arely will an attorney’s conduct so infect a

 4   trial with undue prejudice or passion as to require reversal,” Reilly v. Natwest Mkts. Grp.,

 5   181 F.3d 253, 271 (2d Cir. 1999) (internal quotation marks omitted). Indeed, “where the

 6   jury’s verdict finds substantial support in the evidence, counsel’s improper statements

 7   will frequently be de minimis in the context of the entire trial.” Marcic, 397 F.3d at 124.

 8          Although Ekukpe’s counsel’s statement of law was at a minimum incomplete and

 9   arguably incorrect, the district court did not abuse its discretion in denying Defendants’

10   motions for a new trial. Defendants do not dispute that the district court properly

11   instructed the jury as to the elements of the offense, and likewise concede that the district

12   court advised the jury that “[i]f an attorney has stated a legal principle different from any

13   that I state to you in my instructions, it is my instructions that you must follow.” App’x

14   690. Such instructions were clearly sufficient to cure any prejudice caused by counsel’s

15   misstatements in summation. See United States v. Gramins, 939 F.3d 429, 457 (2d Cir. 2019)

16   (“[W]e decline to recognize ‘manifest injustice’ on the basis of two stray comments from

17   the government’s rebuttal summation, both of which were squarely addressed by the

18   district court’s instructions to the jury and neither of which would independently require

19   a new trial.”).




                                                  13
 1             F. The District Court Did Not Err in Denying Defendants’ Motion for
 2                                        Indemnification.

 3          Finally, Defendants contend that the City’s decision not to indemnify them was

 4   arbitrary and capricious. Under New York state law, the City must indemnify an

 5   employee for conduct in compliance with the rules and regulations of the employee’s

 6   agency at the time the plaintiff was injured, so long as the injury to the plaintiff was not

 7   the result of the employee’s intentional wrongdoing or recklessness. N.Y. Gen. Mun. Law

 8   § 50-k(3). “The question whether an act was done in violation of an agency rule, or was

 9   within the employee’s scope of employment, is a factual determination made in the first

10   instance by the Corporation Counsel, whose determinations may be set aside only if they

11   are not supported by the evidence or are in some other sense ‘arbitrary and capricious.’”

12   Mercurio v. City of New York, 758 F.2d 862, 865 n.1 (2d Cir. 1985) (citing Williams v. City of

13   New York, 64 N.Y.2d 800, 802 (1985)).

14          As a preliminary matter, the City’s initial offer to include Defendants in the global

15   settlement offer does not somehow render their later decision to exclude them – following

16   Defendants’ failure to take advantage of the City’s offer – arbitrary. While Ferrara now

17   contends that he was not given sufficient to time to accept the original settlement, he

18   points to no rule requiring him to have unlimited time to negotiate; moreover, Ferrara

19   himself acknowledges that he had enough time to consider the offer and then make a

20   counteroffer, which the City rejected.

21          Regardless, the City’s decision was neither arbitrary nor capricious. The City is

22   not required to indemnify a defendant for “intentional wrongdoing or recklessness,” N.Y.
                                                  14
 1   Gen. Mun. Law § 50-k(3), and the City’s assessment of Defendants’ wrongdoing or

 2   recklessness was supported by the findings of the Civilian Complaint Review Board

 3   (“CCRB”), the videotape of the incident, and the jury’s findings of liability and award of

 4   punitive damages, see Coker v. City of Schenectady, 613 N.Y.S.2d 746, 747–48 (1994) (finding

 5   that a jury’s award of punitive damages provided support for the City’s decision not to

 6   indemnify Defendants under a similar statute). Defendants make much of the City’s

 7   decision to indemnify other defendants in other cases.           But, as indemnification

 8   determinations depend on the particular facts at hand, see Lemma v. Nassau Cty. Police

 9   Officer Indemnification Bd., 31 N.Y.3d 523, 531 (2018), Defendants must do more than point

10   to the City’s decisions in other cases. This is especially true where, as here, the officers

11   elected to take their cases to trial and the City was thus presented with a much more

12   voluminous record on which to base its decision.

13          Defendants’ argument that the district court improperly relied on the findings of

14   the CCRB is similarly unavailing. The fact that Defendants may or may not have certain

15   employment rights meriting a hearing prior to termination says nothing of their right to

16   indemnification after trial. Moreover, Defendants had a full and fair opportunity to

17   present their defense in court, yet failed to convincingly do so. At bottom, the City

18   maintains discretion to indemnify officers. In light of the substantial factual support for

19   the City’s decision, the district court did not err in denying Defendants’ request for an

20   evidentiary hearing.




                                                 15
1         We have reviewed Santiago’s and Ferrara’s remaining arguments and find them

2   to be without merit.   For the foregoing reasons, the order of the district court is

3   AFFIRMED.

4                                         FOR THE COURT:
5                                         Catherine O’Hagan Wolfe, Clerk of Court
6




                                            16